DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 24 January 2022 in which claim 4 was canceled, and claims 1, 5, 6, 9 and 16 were amended to change the scope and breadth of the claims.
	Claims 1-3, 5-13 and 15-19 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 24 January 2022, with respect to the rejections of claims 5, 6, 17 and 18 under 35 U.S.C. § 112(d), has been fully considered and is persuasive. Claim 4 has been canceled. Claims 5 and 6 have been amended to depend from claim 1. Claim 16 has been amended to recite “m+m’=1 and 2 is 60%-90%”. Claims 17 and 18 properly narrow the scope of claim 16. The rejection is hereby withdrawn.

Applicant’s amendment, filed 24 January 2022, with respect to the rejection of claims 1-3, 7-13, 15 and 19 under 35 U.S.C. §103 as being unpatentable over Geng et al., Gustot et al., Jiang et al., Azm et al. and Yang et al., has been fully considered and is persuasive.
Claim 1 has been amended to recite “and wherein in the mannuronic diacid composition, the total weight of mannuronic diacids with m+m’=1 and 2 is no less than 50% of the total weight of the composition.”. 
withdrawn. 

Applicant’s amendment and arguments, filed 24 January 2022, with respect to the provisional obviousness-type double patenting rejections over copending Application Nos. 17/256,807, 17/256,738 and 17/256,950, have been fully considered and are persuasive because the present claims are directed towards the treatment of a patient suffering from diabetes, while the claims of the aforementioned applications are concerned with treating Parkinson’s disease, vascular dementia and pain, respectively.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-12 and 15-22 of copending Application No. 16/474,928 (reference application). 
The claims of the reference Application teach a composition comprising a mannuronic diacid oligosaccharide composition comprising a mixture of mannuronic diacids that is the same as the presently claimed mannuronic diacid composition. In addition, the claims of the reference Application teach it can be used to treat a patient with senile dementia, but not the presently claimed diabetes.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards using a composition comprising a mannuronic diacid oligosaccharide of formula (III), n is from 1 to 9, m is from 0, 1 or 2, m’ is 0 or 1. The amounts of diacids and ratios claimed 
The instant claims are prima facie obvious over the claims of the reference Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. 
Applicant contends the ‘928 Application claims and teaches a method for treating a patient with senile dementia. 
The above arguments are not found persuasive, because the ‘928 Application is also directed towards claims solely directed to the composition itself that is the same as the composition presently claimed. In addition, it shares structurally overlapping features with the mannuronic diacid of Geng et al. of record taught for treating diabetes.
The rejection is hereby maintained.

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards mannuronic diacid compositions having the same structure as those recited in the instant claims. For the sake of brevity, these have been summarized as below:
Claims 1-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of copending Application No. 17/256,854.
Claims 1-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-22 of copending Application No. 17/256,853. – includes diabetes
Thus, the instant claims are prima facie obvious over the claims of the copending Application.

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. 
With respect to the ‘854 Application, Applicant contends the application does not teach or suggest treating a patient suffering from diabetes.
The above arguments are not found persuasive because claim 1 of the ‘854 Application includes treating a patient suffering from inflammatory diabetic ulcer, which necessarily includes treating a patient suffering from diabetes. The rejection is hereby maintained.

With respect to the ‘853 Application, Applicant has asked the rejection be held in abeyance until the time of allowance. The present application would be allowable if a terminal disclaimer is filed over the remaining provisional double patenting rejections. The rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623